Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 16, 2014

                                       No. 04-14-00230-CV

                               BEXAR APPRAISAL DISTRICT,
                                        Appellant

                                                 v.

                          LA CANTERA DEVELOPMENT CORP.,
                                      Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-03133
                         Honorable Janet P. Littlejohn, Judge Presiding


                                          ORDER
       Appellant has filed an unopposed motion to consolidate appeal numbers 04-14-00227-
CV, 04-14-00228-CV, 04-14-00229-CV, and 04-14-00230-CV. Based on the representations in
the motion regarding the similarities in the cases, this court has determined that the appeals
should be consolidated for briefing and argument. It is therefore ORDERED that the motion to
consolidate is GRANTED. The parties shall file all motions, briefs, and other documents as if
the four appeals were one case, but shall include all four appeal numbers in the style. See TEX.
R. APP. P. 9.3(a). The records for the four appeals shall remain separated. The four appeals will
be argued together, as a single appeal, and the total time limit for each side at oral argument shall
equal the ordinary time limit for a single appeal absent a motion requesting different time
considerations. The court will dispose of all four appeals with the same judgment, opinion, and
mandate.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court